Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 17-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US publication 2015/0225547 A1 to Tu et al (herein referred to as Tu) in view of Kawashima et al (herein referred to as Kawashima (US 6,579,936 B1)). 
Regarding claims 1 and 22, Tu teaches a composite structure comprising a resinous component that is adhered to a surface of a metal component (paragraph 0059), wherein the resinous component is formed from a polymer composition that comprises a polyarylene 
Tu does not explicitly teach that the polymer composition comprises an epoxy resin having an epoxy equivalent weight of from about 500 to about 800 grams per gram. Kawashima teaches bisphenol-type epoxy resin (column 2, line 15) that has an epoxy equivalent within a “range of 150 to 2100 g/eq” (column 6, lines 16-18) is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound (column 11 lines 47-62). Kawashima teaches that the epoxy resin is present in a polymer composition further comprising a polyarylene sulfide (column 2, lines 11-15), glass fiber (column 9, lines 37-43), and optionally an impact resistance improving resin (column 6, line 2 and 64-65) that is a vinyl-type polymer containing epoxy group or a gum polymer containing epoxy group (column 7, lines 3-7). Tu and Kawashima are analogous art because both references are in the same field of a polymer composition comprising a polyarylene sulfide, inorganic fibers, an impact modifier that optionally includes an epoxy-functionalized copolymer, and optionally an epoxy resin. 
Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, it would have been obvious to further optimize the range of 150-2100 g/eq since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. One would have been motivated to 
Additionally, Kawashima further discloses the epoxy resin is incorporated in the composition in an amount of 1 to 10% of the polyarlenesulfide resin (column 9, lines 26-36). This overlaps with applicant’s claimed range of 0.01 to 1 wt. % of the polymer composition. MPEP 2144.05 states overlapping/touching range is a prima facie evidence of obviousness. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer used by Tu to incorporate Kawashima’s epoxy resin. One of ordinary skill in the art would have been motivated to do so because Kawashima teaches that the bisphenol-type epoxy resin (column 2 line 15) is beneficial for dramatically improving adhesion of a PAS resin to a cured epoxy resin and for improving compatibility of an impact resistant component (column 5 lines 65-column 6 line 2). Furthermore, the PAS resin is a polyarylene sulfide resin (column 1 lines 24-25; column 2 line 14, 24), and the impact resistant component is an impact resistance improving resin (column 6 line 2, 64-65) that is optionally a vinyl-type polymer containing epoxy group (column 7 lines 3-5), a copolymer of an α-olefin and α,β-unsaturated glycidylester carboxylates (column 7 lines 13-14, 20-21). 
As for the tensile shear strength of the composition, although Tu does not explicitly teach the composite structure exhibits a tensile shear strength of about 1,200 Newtons or more, Tu’s composite structure is similar to the applicant’s structure and thus, has similar 
Regarding claim 2, Tu teaches wherein the inorganic fibers constitute from 1 wt.% to 50 wt.% of the polymer(“the inorganic fibers may constitute, for instance, from about 15 wt.% to about 70 wt.” (paragraph 0012)), the impact modifier is incorporated into the polymer composition in an amount of  about 1 wt.% to about 40 wt.% of the polymer composition (“impact modifiers typically constitutes from about 1 wt.% to about 40wt.%” [0038]) and the polyarylene sulfide constitutes from about 35 wt.% to about 95 wt.% of the polymer composition (“polyarylene sulfide may constitute from about 25 wt.% to about 65 wt.% in some embodiments from about 30 wt.% to about 80 wt.% and in some embodiments, from about 40% wt.% to about 70 wt.% of the composition” (paragraph 0012)). 
Regarding claim 3, Tu teaches wherein the polyarylene sulfide is a linear polyphenylene sulfide (claim 2). 
Regarding claims 4-5
Regarding claims 6-7, Tu teaches wherein the epoxy-functional (meth) acrylic monomeric component is derived from glycidyl acrylate, glycidyl methacrylate or a combination thereof (“one specific example of a suitable polyepoxide modifier that may be used in the present invention is commercially available from Arkema under the name Lotader ® AX8840. Lotader ® AX8950 has a melt flow rate of 5g/10 min and has a glycidyl methacrylate monomer content of 8 wt. %.” (Paragraph 0040). 
Regarding claim 8, Tu teaches wherein the epoxy-functionalized olefin copolymer further contains a (meth) acrylic monomeric component that is not epoxy-functional [0041]. 
Regarding claim 9, Tu teaches inorganic fibers have a width of from about 1 to about 50 micrometers and a thickness of from about 0.5 to about 30 micrometers (claim 5). 
Regarding claim 10, Tu further teaches wherein the inorganic fibers include glass fibers (claim 8). 
Regarding claims 12-13, Tu does not explicitly teach that the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound containing at least 1.5 aromatic hydroxyl groups, wherein the hydroxyl compound is a dihydric phenol. However, Kawashima teaches this. Kawashima discloses a bisphenol-type epoxy resin (column 2, line 15) that has an epoxy equivalent within a range of 150 to 2100 or a range of 700 to 2100 g/eq (column 6, line 16-18). Kawashima further discloses “examples of the practical bisphenol A-type epoxy resin include glycidylether of bisphenol A and a compound in which glycidylether is converted into high molecular weight by use of bisphenol A” (column 6, lines 12-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer used by Tu to incorporate 
Regarding claim 14, Tu teaches wherein the metal component contains aluminum (paragraph 0059). 
Regarding claim 17 -19, Tu teaches a portable electronic device that comprises the composite structure of claim 1, wherein the device contains a housing that includes the composite structure and wherein the device is a laptop computer, tablet computer or a cellular telephone (claims 17-20 and paragraph 0057-0063). 
Regarding claim 20, Tu teaches the method comprising inserting the metal component within a cavity of a mold and injecting the polymer composition into the metal component [0057].  
Regarding claim 23, Tu discloses the impact modifier may include a polyepoxide that contains at least two oxirane rings per molecule. The polyepoxide may be a linear or branched, homopolymer or copolymer (e.g. random, graft, block, etc.) containing terminal epoxy groups, . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US publication 2015/0225547 A1 to Tu et al (herein referred to as Tu) in view of Kawashima et al (herein referred to as Kawashima (US 6,579,936 B1)) and further in view of Gong et al (US 9,770,884 B2). 
Regarding claim 15, Tu teaches all of the elements as stated above. Tu does not explicitly teach wherein the metal component contains a plurality of surface indentations having an average size of about 20 micrometers or less. Analogous art, Gong et al, teaches “nanopores on the surface contacting the metal part; the nanopores have an average diameter of about 10 nm to about 100 nm” (0.01 micrometer to .1 micrometer). Overlapping ranges are evidence of obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ratios taught by Gong et al to ensure the thermoplastic composition generally adheres to the metal component during molding  (Tu paragraph 0057). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US publication 2015/0225547 A1 to Tu et al (herein referred to as Tu) in view of Kawashima et al (herein referred to as Kawashima (US 6,579,936 B1)) and further in view of Luo et al (US 2015/0064437 A1)
Regarding claim 21, Tu does not explicitly teach wherein the composite structure exhibits a Charpy notched impact strength of from about 8 to about 40 kJ/m2 measured at 23°C according to ISO Test No. 179-1:2010. However, analogous art, Luo et al discloses a polyarlene . 

Claims 1-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US publication 2015/0225567 A1 to Miller et al (herein referred to as Miller) with supporting evidence from Kawashima et al (herein referred to as Kawashima (US 6,579,936 B1)) 
Regarding claims 1 and 24
Miller is silent to how the glycidyl ether is formed. One ordinary skill in the art would look to analogous art to determine how glycidyl is typically formed. Analogous composite structure art, Kawashima, discloses glycidyl is formed from an epichloroydrin and a hydroxyl compound (column 11 lines 47-62) and an epoxy equivalent within a “range of 150 to 2100 g/eq” (column 6, lines 16-18). Kawashima’s range overlaps with Applicant’s range of 500-800 grams per equivalent. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have looked to Kawashima for information about the conventional epoxy resin used in polyarylene sulfide composition since (1) Kawashima is conventional polyarylene sulfide and epoxy resin art and (2) in order to improve adhesion strength while retaining intrinsic superior heat and chemical resistance (column 2 lines 4-8). 
 Regarding claim 2, Miller discloses the inorganic fiber constitutes from 20-70 wt.% of the polymer composition [0025], the impact modifier is 1-40 wt.% [0020] and the polyarylene sulfide is 25-95% [0010]. Applicant’s ranges overlap with Miller’s ranges. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. 
Regarding claim 3, Miller discloses the polyarylene sulfide is linear [0018]. 
Regarding claims 4-6
Regarding claim 7, Miller states the epoxy- functional (meth) acrylic monomeric unit constitutes 8 wt.% of the copolymer [0022]. 
Regarding claim 9, Miller teaches the inorganic fibers have a width of from 1-50 micrometers and a thickness of from 0.5-30 micrometer [0026]. 
Regarding claim 10, Miller discloses the inorganic fiber includes glass [claim 11].

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US publication 2015/0225547 A1 to Tu et al (herein referred to as Tu) in view of Kawashima et al (herein referred to as Kawashima (US 6,579,936 B1)) and further in view of Lee et al (US 2015/0197605 A1).
Regarding claim 1, Tu teaches a composite structure comprising a resinous component that is adhered to a surface of a metal component (paragraph 0059), wherein the resinous component is formed from a polymer composition that comprises a polyarylene sulfide (claim 1), inorganic fibers (claim 3), and an impact modifier (0038), wherein the inorganic fibers having an aspect ratio of from about 1.5 to about 10, (claim 1).  
Tu does not explicitly teach that the polymer composition comprises an epoxy resin having an epoxy equivalent weight of from about 500 to about 800 grams per gram. Kawashima teaches bisphenol-type epoxy resin (column 2, line 15) that has an epoxy equivalent within a “range of 150 to 2100 g/eq” (column 6, lines 16-18) is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound (column 11 lines 47-62). Kawashima teaches that the epoxy resin is present in a polymer composition further comprising a polyarylene sulfide (column 2, lines 11-15), glass fiber (column 9, lines 37-43), and optionally an impact resistance 
Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, it would have been obvious to further optimize the range of 150-2100 g/eq since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. One would have been motivated to do so in order to optimize processability of the polymer composition and compatibility of Tu’s modified or denaturation ethylenic copolymer (ethylene-alpha, beta-unsaturated-carboxylic-acid glycidyl ester copolymer or an ethylene-alpha, beta-unsaturated-carboxylic-acid glycidyl ester vinyl acetate copolymer.
Additionally, Kawashima further discloses the epoxy resin is incorporated in the composition in an amount of 1 to 10% of the polyarlenesulfide resin (column 9, lines 26-36). This overlaps with applicant’s claimed range of 0.01 to 1 wt. % of the polymer composition. MPEP 2144.05 states overlapping/touching range is a prima facie evidence of obviousness. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer used by Tu to incorporate Kawashima’s epoxy resin. One of ordinary skill in the art would have been motivated to do so because Kawashima teaches that the bisphenol-type epoxy resin (column 2 line 15) is beneficial for dramatically improving adhesion of a PAS resin to a cured epoxy resin and for improving compatibility of an impact resistant component (column 5 lines 65-column 6 line 2). Furthermore, the PAS resin is a polyarylene sulfide resin (column 1 lines 24-25; column 2 line 14, 24), and the impact resistant component is an impact resistance improving resin (column 6 line 2, 64-65) that is optionally a vinyl-type polymer containing epoxy group (column 7 lines 3-5), a copolymer of an α-olefin and α,β-unsaturated glycidylester carboxylates (column 7 lines 13-14, 20-21). 
As for the tensile shear strength of the composition, although Tu does not explicitly teach the composite structure exhibits a tensile shear strength of about 1,200 Newtons or more, one would at conventional art to determine the standard tensile strength of polyarylene sulfide. Analogous polyarlyene sulfide art, Lee, discloses a tensile strength of 2,000 kgf/cm2 [0024].  This overlaps with Applicant’s strength of 1,200 Newtons or more. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a tensile strength of 1,200 Newtons or more since it is conventionally known and exhibits excellent properties [0024]. 

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues Kawashima does not teach, disclose or suggest any information concerning the effect of bisphenol-type epoxy resin and oxazoline-group containing amorphous polymer on adhesion between a PAS composition and a metal composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Kawashima does not discloses the narrower range cited by Applicant. However, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, it would have been obvious to further optimize the range of 150-2100 g/eq (column 6 lines 16-18) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. One would have been motivated to do so in order to optimize processability of the polymer composition.
Additionally, Applicant argues Kawashima’s adhesion is a result of the oxazoline –type resin and compares example 6 with comparative example 6 but then states the adhesion is due to the impact modifier and points to example 3 and comparative example 3. However, Example 2 and comparative example 2 both have a PPS resin of PPS-1 (77), Oxazoline type resin C-1(3) and an impact resistance of D-2(15) but have different Epoxy resin (B-4 (5)) in comparative example 2 and B-1 (5) in example 2). Therefore, the high adhesion in example 2 is a result of the Epoxy resin. Applicant is picking and choosing portions of Kawashima’s invention to their liking and, therefore, Applicant’s argument does not hold. 
Applicant also argues that there is no clear nexus between epoxy equivalent weight of an epoxy resin and adhesive strength. Examiner reiterates it would have been obvious to further optimize the range of 150-2100 g/eq since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
If Applicant is claiming the epoxy equivalent weight is critical, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05 III). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (See MPEP 716.02 (d)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743